DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record in light of applicant’s remarks filed 07/22/2022, and since the cited references in particular Kim et al. (US 2019/0036068), Patel et al. (US 2017/0242506), do not teach or suggest an electronic apparatus comprising “a second support plate disposed below the first support plate, the second support plate comprising: a first plate and a second plate spaced apart from each other in the second direction, the folding axis is disposed between the first plate and the second plate in a plan view; and a first input sensor disposed between the first support plate and the second support plate, the first input sensor sensing a first external input, wherein an edge of the second support plate located in each of the first plate and the second plate protrudes further in the second direction than an edge of the first support plate protrudes” in combination with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record in light of applicant’s remarks filed 07/22/2022, and since the cited references in particular Kim et al. (US 2019/0036068), Patel et al. (US 2017/0242506), do not teach or suggest an electronic apparatus comprising “a second support plate disposed below the first support plate, the second support plate comprising: a first plate and a second plate spaced apart from each other in the second direction; and an input sensor disposed between the first support plate and the second support plate, the input sensor sensing an external input, wherein each of the first plate and the second plate of the second support plate includes an edge further protruding than an edge of the first support plate in a plan view” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627